Symonds, J.
"According to the modern decisions, courts of law recognize the assignment of a chose in action, so far as to vest an equitable interest in the assignee, and authorize him to bring an action in the name of the assignor, and recover a judgment for his own benefit.”
This rule, stated by SnAW, C. J., in Palmer v. Merrill, 6 Cush. 286, has been repeatedly recognized in this state, as the cases cited for the plaintiff sufficiently show.
The note in suit was payable to the order of the treasurer of *482tbe India Street Universalist Society, and was the property of that society. It was never indorsed to the plaintiff in interest, Colesworthy, but was sold and assigned in writing* to him, with other notes, byean authorized committee of the society on May 24, 1880, before this action was brought. While the note remained the property of the society, an action upon it might at any time after maturity have been brought in the name of the treasurer then in office. The legal liability nominally ran to the* person who was treasurer at the date of the writ. Pie was a proper nominal plaintiff, just' as if the note had been payable to the then acting treasurer by name, and to his successors in that office. Tainter v. Winter, 53 Maine, 348.
Upon assignment of the note, this right of action passed to the assignee, the right to sue in the name of the treasurer, just as the society might have done before they sold the note. It does not appear that either the treasurer or the society have ever objected to this use of the treasurer’s name. Why should the debtor? "As a general rule, it is a right of the vendee, incidental to the sale of a chose in action not negotiable either, in form or in fact, to sue in the name of the vendor. . . . At any rate, it is for the vendor of the chose in action to object, on account of the costs or for any reason, not for the debtor.’” Pitts v. Holmes, 10 Cush. 97; Amherst Academy v. Cowles, 6 Pick. 439.
The act of 1874, c. 235, authorizes, but does not require, assignees of choses in action assigned in writing to bring actions upon them in their own names. There is nothing in it to limit or exclude remedies previously existing.

Exceptions overruled.

Appleton, C. J., Bak/eows, Danforth, Virgin and Peters, JJ., concurred.